780 N.W.2d 927 (2010)
In re Petition for DISCIPLINARY ACTION AGAINST Mark David SAVIN, a Minnesota Attorney, Registration No. 178007.
No. A10-548.
Supreme Court of Minnesota.
April 7, 2010.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Mark David Savin committed professional misconduct warranting public discipline, namely, representation of a client directly adverse to another client of his law firm, in violation of Minn. R. Prof. Conduct 1.7 by virtue of the imputation provisions of Minn. R. Prof. Conduct 1.10.
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs and disbursements, pursuant to Rule 24, RLPR.
The court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent Mark David Savin is publicly reprimanded. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page
Associate Justice